In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-09-00317-CR

 ____________________


TRISTAN ERIC BAMBER, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 08-3897 




MEMORANDUM OPINION


	Pursuant to a plea bargain agreement, appellant Tristan Eric Bamber pled guilty to
injury to an elderly individual.  The trial court found the evidence sufficient to find Bamber
guilty, but deferred further proceedings and placed Bamber on community supervision for
eight years.  The State subsequently filed a motion to revoke Bamber's unadjudicated
community supervision.  Bamber pled "true" to two violations of the conditions of his
community supervision.  The trial court found that Bamber violated the conditions of his
community supervision, found Bamber guilty of injury to an elderly individual, and assessed
punishment at eight years of confinement. 
	Bamber's appellate counsel filed a brief that presents counsel's professional
evaluation of the record and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  On November 5, 2009, we granted an extension of time for appellant to file a
pro se brief.  We received no response from appellant.   We reviewed the appellate record,
and we agree with counsel's conclusion that no arguable issues support an appeal.  Therefore,
we find it unnecessary to order appointment of new counsel to re-brief the appeal.  Compare
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's
judgment. (1)
	AFFIRMED.
							_________________________________
								  DAVID GAULTNEY 
									   Justice          

Submitted on February 9, 2010
Opinion Delivered February 17, 2010						
Do Not Publish

Before McKeithen, C.J., Gaultney and Horton, JJ.
1. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.